Rule 1001. Definitions That Apply to This ArticleIn this article: (a) A “writing” consists of letters, words, numbers, or their equivalent set down in any form. (b) A “recording” consists of letters, words, numbers, or their equivalent recorded in any manner. (c) A “photograph” means a photographic image or its equivalent stored in any form. (d) An “original” of a writing or recording means the writing or recording itself or any counterpart intended to have the same effect by the person who executed or issued it. For electronically stored information, “original” means any printout — or other output readable by sight — if it accurately reflects the information. An “original” of a photograph includes the negative or a print from it. (e) A “duplicate” means a counterpart produced by a mechanical, photographic, chemical, electronic, or other equivalent process or technique that accurately reproduces the original. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1945; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules In an earlier day, when discovery and other related  procedures were strictly limited, the misleading named “best evidence  rule” afforded substantial guarantees against inaccuracies and fraud by  its insistence upon production of original documents. The great  enlargement of the scope of discovery and related procedures in recent  times has measurably reduced the need for the rule. Nevertheless  important areas of usefulness persist: discovery of documents outside  the jurisdiction may require substantial outlay of time and money; the  unanticipated document may not practically be discoverable; criminal  cases have built-in limitations on discovery. Cleary and Strong, The  Best Evidence Rule: An Evaluation in Context, 51 Iowa L.Rev. 825 (1966). Paragraph (1). Traditionally the rule requiring the original  centered upon accumulations of data and expressions affecting legal  relations set forth in words and figures. This meant that the rule was  one essentially related to writings. Present day techniques have  expanded methods of storing data, yet the essential form which the  information ultimately assumes for usable purposes is words and figures.  Hence the considerations underlying the rule dictate its expansion to  include computers, photographic systems, and other modern developments. Paragraph (3). In most instances, what is an original will be  self-evident and further refinement will be unnecessary. However, in  some instances particularized definition is required. A carbon copy of a  contract executed in duplicate becomes an original, as does a sales  ticket carbon copy given to a customer. While strictly speaking the  original of a photograph might be thought to be only the negative,  practicality and common usage require that any print from the negative  be regarded as an original. Similarly, practicality and usage confer the  status of original upon any computer printout. Transport Indemnity Co. v. Seib, 178 Neb. 253, 132 N.W.2d 871 (1965). Paragraph (4). The definition describes “copies” produced by  methods possessing an accuracy which virtually eliminates the  possibility of error. Copies thus produced are given the status of  originals in large measure by Rule 1003, infra. Copies subsequently produced manually, whether  handwritten or typed, are not within the definition. It should be noted  that what is an original for some purposes may be a duplicate for  others. Thus a bank's microfilm record of checks cleared is the original  as a record. However, a print offered as a copy of a check whose  contents are in controversy is a duplicate. This result is substantially  consistent with 28 U.S.C. §1732(b). Compare 26 U.S.C. §7513(c),  giving full status as originals to photographic reproductions of tax  returns and other documents, made by authority of the Secretary of the  Treasury, and 44 U.S.C. §399(a), giving original status to photographic copies in the National Archives. Notes of Committee on the Judiciary, House Report No. 93–650 The Committee amended this Rule expressly to include “video tapes” in the definition of “photographs.” Committee Notes on Rules—2011 Amendment The  language of Rule 1001 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.